Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3 and 5-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior arts of record do not disclose such as “A method for encoding data, the method comprising: receiving control information by a transceiver; determining by at least one processor a redundancy version and a new data indicator indicated by the control information; determining by the at least one processor a base graph of a low density parity check code based on which of a plurality of predefined conditions the redundancy version, and the new data indicator satisfy, wherein a first one of the plurality of predefined conditions comprises: the redundancy version being equal to a redundancy version 0, the new data indicator being equal to a first logic state, and the new data indicator being toggled, which indicates a first transmission of the encoded data, and wherein a second one of the plurality of predefined conditions comprises: the new data indicator being equal to a second logic state different from the first logic state, the new data indicator being not toggled, which indicates a retransmission of the encoded data, and the redundancy version being equal to one of a redundancy version 1, a redundancy version 2, or a redundancy version 3; encoding by the at least one processor a signal comprising information bits based on the determined base graph of the low density parity check code; and transmitting by the transceiver the encoded signal to a predetermined communication device” as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN DANG NGUYEN whose telephone number is (571)272-9189.  The examiner can normally be reached on Monday-Friday 7 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thien Nguyen/           Primary Examiner, Art Unit 2111